Title: Isaac Briggs to Thomas Jefferson, 21 May 1817
From: Briggs, Isaac
To: Jefferson, Thomas


          
            
              My dear friend,
              Washington City,
5 mo 21–1817
            
            On the 15 or 16 instant I wrote to thee from New York, informing thee that I had received an appointment from the Canal commissioners for employment in the mathematical department for making the grand Canal between the Western and Northern Lakes and the Atlantic Ocean. In that letter I expressed my decided opinion that if the Commissioners could avail the public of the talents and services, as civil Engineer, of our friend Thomas Moore, even by a very liberal compensation, the result would be a great saving of expense in the end, as well as probably shortening the period and encreasing the chances of its final accomplishment. I wish very much to be associated with Thomas Moore in this great work. I could say much for his qualifications and to urge the propriety of employing him, but delicacy forbids, as we are nearly alied in marriage. I think a great point would be gained, if we could obtain his company and services in exploring during the present season the different proposed routes, examining the circumstances connected with them, and assisting in the selection of the most proper. If, in this thing, I have thy concurrence, of which I feel a strong belief, I indulge the expectation that thou wilt address DeWitt Clinton or Thomas Eddy (No 220 William Street New-York) on the subject. I hope it will be done soon—notwithstanding it is with real reluctance I invade, and with veneration I approach, the sacred tranquility of the evening of a life of virtue.
            
              Accept my most affectionate salutations.
              Isaac Briggs.
            
          
          
            I expect to be in New York on this day week (28)
          
        